DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given a telephone interview with Xin Ma (Reg No. 57,555) on October 22, 2021.
The application has been amended as follows:
	IN THE CLAIMS:
13.  (Canceled)
	
14.  (Canceled)

15.  (Currently Amended)	A computer program product  comprising a non- transitory computer-readable media storing a program to be executed by one or more processors of a teleconferencing server when retrieved from a non- transitory computer-readable medium, the program code including instructions which configure the teleconferencing server in accordance with the teleconferencing server of Claim 1.

16.  (Canceled)	





Reasons for Allowance
Claims 1-12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant arguments/ Remarks filed on 08/12/2021 in conjunction with the remarks pages 1-2 have been reviewed by the examiner in view of the prior art of record and it is agreed that the prior art of record does not teach the independent claim 1
Claims 2-12 and 14 are allowed as depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AKELAW TESHALE
Primary Examiner
Art Unit 2653


/AKELAW TESHALE/
Primary Examiner, Art Unit 2653